DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poot et al. ( US patent Publication: 2010/0302138, “Poot”).

Regarding claim 17, Poot teaches,  A system (Fig. 6C) comprising : one or more processors (part of element 610) configured to perform operations comprising: 
receiving a video that depicts a person, (“ [0114] In these examples, a depth camera 608 captures a scene in a physical space 601 in which a user 602 is present. The user 602 in the physical space 601 is the target captured by the depth camera 608 that processes the depth information and/or provides the depth information to a computer, such as computer 610 shown in FIGS. 6A-6E. The depth information is interpreted for display of a visual representation of the user 602, such as an avatar.”)
identifying a set of skeletal joints corresponding to limbs of the person;  (“[0115] For example, camera 608 may process the image data and use it to determine the shape, colors, and size of a target. Each target or object that matches the human pattern may be scanned to generate a model such as a skeletal model, a mesh human model, or the like associated therewith. For example, a skeletal model of the user 602, such as that shown in FIG. 5A, may be generated. Using for example, the depth values in a plurality of observed pixels that are associated with a human target and the extent of one or more aspects of the human target such as the height, the width of the head, or the width of the shoulders, or the like, the size of the human target may be determined.”)
tracking three-dimensional (3D) movement of the set of skeletal joints corresponding to the limbs of the person in the video; (“[0120] Whether the visual representation is mapped to the features of the user 602 or not, the user 602 may perform gestures that result in a modification of the visual representation. The gestures in the virtual space may act as controls of an application such as an electronic game, but also correspond to the control of modifications to the display 612. For example, the tracked motions of a user 602 may be used to move an on-screen 612 character or avatar in an electronic role-playing game,”)
causing display of a 3D virtual object that has a plurality of limbs including one or more extra limbs than the limbs of the person in the video; (“[0130] FIG. 6C depicts an example gesture 604 performed by the user 602c that corresponds to a modification of the user's 602c visual representation 619, where the visual representation 619 of the user 602c is in the form of an elephant rather than a representation of the user's detected features. …..The elephant is the 3d virual object which has 6 limbs more than the human.”) and 
moving the one or more extra limbs of the 3D virtual object based on the movement of the set of skeletal joints corresponding to the limbs of the person in the video. (“[0131] In FIG. 6C, the user 602c is performing a gesture 604 in the physical space 601 that comprises aligning the user's 602 outstretched arm with the user's nose, and then motioning the arm up and down. The gesture 604 is identified as a trunk lengthening gesture. In this example, the trunk lengthening gesture 604 results in an extension of length of the elephant avatar's trunk from length 620a to 620b to 620c.”).


Claim 1 is directed to a method and its steps are similar in scope and function of the elements of the device claim 17 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 17.

Claim 19 is directed to a non-transitory machine-readable storage medium (Poot, [0163]…..Thus, the methods and apparatus of the disclosed embodiments, or certain aspects or portions thereof, may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium. When the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus configured for practicing the disclosed embodiments”) and its elements are similar in scope and function of the elements of the device claim 17 and therefore claim 19 is rejected with same rationales as specified in the rejection of claim 17.

Regarding claims 2, 18 and 20,  Poot teaches, wherein the limbs of the person include four limbs, and wherein the 3D virtual object includes five limbs. (Fig. 6C shows person has 4 limbs and the elephants has at least 5 limbs ( 4 legs, a trunk, a tail.) 

Regarding claim 3, Poot teaches, wherein the limbs of the person include two arms and two legs, and wherein the 3D virtual object includes four legs and a trunk. (Fig. 6C shows person has 4 limbs with two arms and 2 legs  and the elephants has at  4 legs and a trunk.) 

Regarding claim 4, Poot teaches, wherein the 3D virtual object is an elephant. ( Fog. 6C shows the 3d virtual object is an elephant.)

Regarding claim 5, Poot teaches, wherein the limbs of the person include two arms and two legs, and wherein the 3D virtual object includes four legs and a tail.  ((Fig. 6C shows person has 4 limbs with two arms and 2 legs  and the elephants has at  4 legs and a tail.) 

Regarding claim 6, Poot teaches,  wherein moving the one or more extra limbs comprises: physically adapting the one or more extra limbs based on a speed and acceleration of the set of skeletal joints. (“[0093] Given a "walk or run" gesture, an application may set values for parameters associated with this gesture. These parameters may include the above threshold angle, the number of steps required to initiate a walk or run gesture, a number of periods where no step occurs to end the gesture, and a threshold period that determines whether the gesture is a walk or a run. A fast period may correspond to a run, as the user will be moving his legs quickly, and a slower period may correspond to a walk.” Paragraph {0093] tells about acceleration of the set of skeletal joints. “[0105] Inputs to a filter may comprise things such as joint data about a user's joint position, like angles formed by the bones that meet at the joint, RGB color data from the scene, and the rate of change of an aspect of the user. Outputs from a filter may comprise things such as the confidence that a given gesture is being made, the speed at which a gesture motion is made, and a time at which a gesture motion is made.” Paragraph {105] tells about speed of skeletal joints.  )

Regarding claim 10, Poot  teaches, moving the one or more extra limbs based on physical movements of the set of skeletal joints in an independent manner. (“[0131] In FIG. 6C, the user 602c is performing a gesture 604 in the physical space 601 that comprises aligning the user's 602 outstretched arm with the user's nose, and then motioning the arm up and down. The gesture 604 is identified as a trunk lengthening gesture. In this example, the trunk lengthening gesture 604 results in an extension of length of the elephant avatar's trunk from length 620a to 620b to 620c.”).

Regarding claim 16,  Poot teaches, teaches,  wherein the 3D movement of the set of skeletal joints corresponding to the limbs of the person in the video are tracked using images captured by an RGB camera of a client device without using a depth sensor.(“ [0044] Additionally, the capture device 20 may provide the depth information and images captured by, for example, the 3-D camera 26 and/or the RGB camera 28, and a skeletal model that may be generated by the capture device 20 to the computing environment 12 via the communication link 36.. As mentioned, parameters may be set for the gesture. Outputs from a filter 191 may comprise things such as the confidence that a given gesture is being made, the speed at which a gesture motion is made, and a time at which the gesture occurs.”)
moving the one or more extra limbs of the 3D virtual object based on the movement of the set of skeletal joints corresponding to the limbs of the person in the video. (“[0131] In FIG. 6C, the user 602c is performing a gesture 604 in the physical space 601 that comprises aligning the user's 602 outstretched arm with the user's nose, and then motioning the arm up and down. The gesture 604 is identified as a trunk lengthening gesture. In this example, the trunk lengthening gesture 604 results in an extension of length of the elephant avatar's trunk from length 620a to 620b to 620c.”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Poot in view of Kipman et al. ( US patent Publication: 20100302253, “Kipman”).

Regarding claim 11, Poot teaches about performing motion retargeting (motion from a person to elephant) butt doesn’t expressly teach so , using inverse kinematics, to move the one or more extra limbs based on physical movements of the set of skeletal joints.
However, Kipman teaches, performing motion retargeting using inverse kinematics, to move the one or more extra limbs based on physical movements of the set of skeletal joints. (“[0071] In addition to the mapping system 580, FIG. 5 illustrates an inverse kinematics system 590. Generally, inverse kinematics is used to determine a set of positions for nodes based on the position of a given node in the hierarchical structure. For example, since the user model is generated from a marker-less system some node angles may not be received, or the avatar may have many more nodes that the user model. Thus, in an example embedment an inverse kinematics system 590 can be used. The inverse kinematics system 590 can receive end-effector positions from the mapping system 580 and can generate a pose for the avatar model that mimics at least the position of the end-effectors. In some embodiments positions other than end-effectors can be used to mimic the pose of the user model. The output of the inverse kinematics system 590 can be fed into the application 560 where it can be blended or modified with standard animations.”)
Poot and Kipman are analogous as they are from the field of virtual image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Poot to have included performing motion retargeting using inverse kinematics, to move the one or more extra limbs based on physical movements of the set of skeletal joints as taught by Kipman for purpose of correctly generating an avatar pose (animal pose) .


Regarding claim 12, Poot as modified by Kipman teaches,  wherein the 3D virtual object comprises a 3D centaur, the 3D centaur comprising two front legs, two back legs, and two arms, further comprising (Kipman, [0098]……: For example, the avatar model can have a centaur's (mythical creature this is part human part horse) architecture. ….. For example, the nodes of the human's legs can be mapped to all four of the centaur's legs and the user's arms can be mapped to the centaur's arms.”)
mapping the two arms of the 3D centaur to a first subset of the set of skeletal joints corresponding to arms of the person; (Kipman, [0098]….Thus, in this example the avatar model may have different bones or joints than a human. In this embodiment the mapping system 580 can including information that defines relationships between various nodes of the human and nodes of the centaur. For example, the nodes of the human's legs can be mapped to all four of the centaur's legs and the user's arms can be mapped to the centaur's arms.”)
mapping the two front legs of the 3D centaur to a second subset of the set of skeletal joints corresponding to legs of the person; and retargeting motion of the second subset of the set of skeletal joints corresponding to legs of the person to the back legs of the 3D centaur. (“[0098…. Thus, in this example the avatar model may have different bones or joints than a human. In this embodiment the mapping system 580 can including information that defines relationships between various nodes of the human and nodes of the centaur. For example, the nodes of the human's legs can be mapped to all four of the centaur's legs and the user's arms can be mapped to the centaur's arms.”)


Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Poot in view of Cimen (“ Animation Models for Interactive AR Characters”. Diss. ETH Zurich, 2019., “Cimen”).

Regarding claim 14, Poot doesn’t expressly teach, wherein the 3D virtual object is presented together with the person in the video. 
However, Cimen teaches, wherein the 3D virtual object is presented together with the person in the video.  ( See Fig. 3.1)
Poot and Cimen are analogous as they are from the field of animation generation of characters.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Poot to have included the 3D virtual object is presented together with the person in the video as taught by Cimen for the purpose of providing the user a combined image for ease of viewing so that he doesn’t have to see two different images.



Allowable Subject Matter
Claims 7-9, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is objected because the  further comprising: mapping a first set of the plurality of limbs of the 3D virtual object to a first subset of the set of skeletal joints, wherein movement of the first set of the plurality of limbs tracks movement of the first subset of the set of skeletal joints; (Poot, “[0130]…. For example, with respect to the user's walking motion in the physical space, the elephant's left legs may move in response to the user's left leg movement and the elephant's right legs may move in response to the user's right leg movement”)
mapping a second set of the plurality of limbs of the 3D virtual abject to a second subset of the set of skeletal joints, wherein movement of the second set of the plurality of limbs tracks movement of the second subset of the set of skeletal joints; (Poot, “[0130]…. For example, with respect to the user's walking motion in the physical space, the elephant's left legs may move in response to the user's left leg movement and the elephant's right legs may move in response to the user's right leg movement”) 
However the combination of available prior arts fails to expressly teach, moving the one or more extra limbs that are not included in the first and second sets of the plurality of limbs based on movement of at least one of the first or second subsets of the set of skeletal joints. 

Claims 8 and 9 are objected  by virtue of dependency.


Claim 13 is objected to be allowable because the combination of prior arts fails to expressly teach the limitation, computing a 3D position for placement of the 3D virtual object relative to a 3D reference point of the person; causing to be displayed the 3D virtual object within the video at the 3D position; and updating the 3D position of the 3D virtual object in the video as the 3D reference point changes based on the 3D movement of the person. 


Claim 15 is objected to be allowable because the combination of prior arts fails to expressly teach the limitation, determining that the person has moved from a first 3D position to a second 3D position between a first frame and a second frame of the video; 
computing a distance and trajectory of the movement of the person from the first 3D position to the second 3D position; and moving the 3D virtual object from a third 3D position to a fourth 3D position based on the distance and trajectory of the movement of the person from the first 3D position to the second 3D position. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616